Case 16-24231-JAD          Doc 257    Filed 06/17/20 Entered 06/17/20 14:56:28             Desc Main
                                     Document      Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                           )        Case No.: 16-24231 JAD
                                                  )
 John J. Basista,                                 )        Chapter 7
                                                  )
          Debtor.                                 )        Document No.: _____
                                                  )
 Charles O. Zebley, Jr.,                          )
                                                  )
          Trustee/Movant,                         )
                                                  )
          vs.                                     )
                                                  )
 John J. Basista,                                 )
                                                  )
          Debtor/Respondent.                      )

                    TRUSTEE’S MOTION TO CONFIRM TRUSTEE’S RIGHT
                          AS A GENERAL PARTNER TO SEEK A
                     RECEIVERSHIP AND DISSOLVE THE PARTNERSHIP

          The Trustee, Charles O. Zebley, Jr., through his attorneys, Zebley Mehalov & White, P.C.
 files the within motion and respectfully represents as follows:

          1.    John J. Basista (“Debtor”) filed a chapter 13 bankruptcy on November 14, 2016. It
                converted to a chapter 11 on August 21, 2017. The case was then converted to a
                chapter 7 on February 19, 2019.

          2.    Charles O. Zebley, Jr. (“Trustee”) serves as chapter 7 trustee.

          3.    Debtor’s assets include his 50% interest in Basista Farms. Debtor’s sister Barbara
                Basista owns the other 50%.

          4.    Under 11 U.S.C. §541 Debtor’s interest in Basista Farms is property of his
                bankruptcy estate.

          5.    As property of his bankruptcy estate Trustee may exercise all of the rights Debtor
                possessed as a general partner of Basista Farms.

          6.    By order of this court dated May 16, 2019, this court confirmed Trustee’s right to act
                as a general partner.
Case 16-24231-JAD       Doc 257      Filed 06/17/20 Entered 06/17/20 14:56:28             Desc Main
                                    Document      Page 2 of 2


        7.     Due to the fifty-fifty ownership the partnership is deadlocked. This precludes the
               sale of assets. This in turn obstructs closing the bankruptcy estate.

        8.     Brian W. Jones (“Jones”) holds a judgment against Barbara Basista.

        9.     In proceedings in Westmoreland County Courts, Jones obtained a charging order
               against Barbara Basista’s interest in the partnership. The order reserved Jones’s right
               to seek a receivership of Barbara Basista’s interest.

        10.    Trustee believes it is also in the bankruptcy estate’s best interest to seek a
               receivership for the entire partnership.

        11.    The receivership will enable the liquidation of the partnership assets and a
               distribution to the bankruptcy estate.

        12.    The choice of a receiver belongs to the Westmoreland County Courts.

        13.    Trustee and Jones have consulted. Together they will propose that Robert Slone
               serve as receiver at an hourly rate of $375. The partnership will bear the receiver’s
               fees and costs.

        14.    In conjunction with the appointment of a receiver Trustee will also seek to dissolve
               the partnership.

        WHEREFORE, Trustee seeks an order confirming his rights as a general partner of Basista
 Farms to seek a state court receivership and dissolve the partnership.



                                                      ZEBLEY MEHALOV & WHITE, P.C.


 Dated: June 17, 2020                                 BY/s/ Charles O. Zebley, Jr.
                                                      Charles O. Zebley, Jr., Esquire
                                                      PA I.D. No.: 28980
                                                      Zebley Mehalov & White, P.C.
                                                      P.O. Box 2124
                                                      Uniontown, PA 15401
                                                      (724) 439-9200
                                                      Email: COZ@Zeblaw.com
